                                                                       JS-6
 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11
12    JESSE JAMES MONTES,                    ) Case No. 2:17-cv-01432-JGB-JC
13                                           )
                                             )
14                          Petitioner,      )
                                             ) JUDGMENT
15                   v.                      )
                                             )
16                                           )
      SCOTT FRAUENHIEM, Warden,              )
17                                           )
                                             )
18                     Respondent.           )
     ______________________________
19
           Pursuant to this Court’s Order Accepting Findings, Conclusions and
20
     Recommendations of United States Magistrate Judge,
21
           IT IS ADJUDGED that the Petition for Writ of Habeas Corpus by a Person
22
     in State Custody is denied and this action is dismissed with prejudice.
23
           IT IS SO ADJUDGED.
24
     DATED: February 26, 2020
25
26
                                     __
                                     _ ___
                                         ____________________
                                     _______    __
                                                 ____________ _ __________
                                                                _____
                                                                    ___________
                                                                            _
27
                                     HONORRABLE JESUS G. BERNAL
                                     HONORABLE
28                                   UNITE
                                         ED STATES DISTRICT JUDGE
                                     UNITED
